Citation Nr: 0120073	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right thumb with tendon repair, 
presently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2000 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2000, the Board remanded this matter to the RO 
for scheduling of a videoconference hearing before a Member 
of the Board.  The veteran was subsequently afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO in May 2001.


REMAND

The Board notes that the veteran has been afforded recent VA 
examinations in July 1999 and February 2000 which addressed 
the severity of his service connected residuals of a fracture 
of the right thumb.  However, as noted by the veteran's 
accredited representative during a May 2001 hearing before 
the undersigned Member of the Board, the examination reports 
indicate that the veteran's claims folder and medical records 
were not available to the examiners.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As the 
evidence does not show that either examination included a 
review of the veteran's medical history, the Board is of the 
opinion that a new VA examination is in order.  

Additionally, the Board notes that the July 1999 examination 
report indicates that the veteran had "diminished sensation 
in a glove distribution" in his right hand.  Similarly, the 
February 2000 examination report indicates that the veteran 
had a positive Tinel's sign over the right ulnar nerve at the 
elbow and diminished pinprick over the entire right upper 
extremity.  Nonanatomic sensory changes in the right upper 
extremity was diagnosed.  In light of the above, the Board is 
of the opinion that a new VA examination would also be 
probative in ascertaining whether there is a neurological 
component of the residual disability resulting from the 
veteran's service connected residuals of a fracture of the 
right thumb.  

In issuing this Remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his residuals 
of a fracture of the right thumb since 
February 2000.  After securing the 
necessary release(s), the RO should 
obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert(s) in order to determine the 
severity of the residuals of an inservice 
fracture of the right thumb.  All 
communications with the veteran must be 
documented.

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination.  The examiner(s) should 
indicate on the examination report 
whether or not he or she reviewed the 
claims folder prior to the 
examination(s).  All necessary tests 
should be conducted, and clinical 
findings should be recorded in detail.  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  A complete rationale for all 
conclusions reached should be recorded.  
If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report(s).  

a)  The examiner(s) should identify 
each current residual, 
manifestation, symptom, or 
disability resulting from the 
veteran's inservice fracture of the 
right thumb or dog bite to the right 
hand.  

b)  The examiner should indicate 
whether the veteran's residuals of 
his service connected right thumb 
disability involve a neurological 
component.  If so, the examiner 
should comment of the severity of 
such neurological involvement.

c)  The examiner should indicate 
whether the veteran's present 
residuals of his service connected 
right thumb disability include 
limitation of motion of the right 
thumb or wrist.  If so, the examiner 
should comment on the severity of 
such limitation of motion.  

d)  The examiner should also 
indicate whether the veteran's 
residuals of a service connected 
right thumb disability result in 
weakened movement, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc.  The examiner should 
equate these problems to additional 
loss in range of motion (beyond that 
which is demonstrated clinically).  
If these determinations cannot be 
made, or cannot be expressed in 
terms of the degree of additional 
loss of range of motion, the 
examiner should so indicate. 

e)  The examiner should indicate 
whether the veteran's residuals of 
his service connected right thumb 
disability results in superficial 
scars which are shown to be poorly 
nourished and which manifest 
repeated ulceration or superficial 
scars which are noted to be tender 
and painful on objective 
demonstration.  

3.  The RO should advise the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  
The Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
veteran's claim remains denied, he and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




